Citation Nr: 0906533	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
re-open a claim of entitlement to service connection for 
Pulmonary Tuberculosis (PTB), and if so, whether entitlement 
to service connection is warranted. 

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served in the recognized guerillas and the 
regular Philippine army from October 1943 to July 1945.

This matter is on appeal from a February 2005 rating decision 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to service 
connection for malaria.

By history, it is noted that in June 1959 the RO denied the 
Veteran's claim of entitlement to service connection for PTB.  
The Board then affirmed the RO's determination in an October 
1959 decision, denying service connection for PTB.  The 
determination is final.  In September 2004, the Veteran 
submitted a new claim for service connection for PTB.  The RO 
issued a February 2005 decision on new and material evidence 
and determined that no new and material evidence was 
submitted to reopen the Veteran's claim.  


FINDINGS OF FACT

1.  Service connection for PTB was denied in an October 1959 
Board decision.  The decision is final.

2.  Evidence received since the October 1959 rating decision 
is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for PTB.

3.  Competent evidence of a nexus between the post-service 
diagnosis of PTB and active military service is not of 
record. 

4.  Competent evidence of a current diagnosis of malaria is 
not of record.



CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
Board's October 1959 decision, which denied a claim of 
entitlement to service connection for PTB; the claim of 
service connection for PTB is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(2008).

2.  PTB was not incurred in or aggravated by active military 
service, nor may in service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Malaria was not incurred in or aggravated by active 
military service, nor may in service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations 

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.

38 U.S.C.A. § 5108 provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In October 1959, the Board denied the claim for entitlement 
to service connection for PTB on the basis that that there 
was no link between the Veteran's current diagnosis of PTB 
and his service.  The relevant evidence of record at the time 
of the decision consisted of the Veteran's service treatment 
records, an affidavit from O.T., an affidavit from E.O., an 
affidavit from R.M., an affidavit from M.T., the Veteran's 
record of service and a report from Negros Oriental 
Tuberculosis Pavilion dated in February 1959.

The Veteran was notified of the decision in October 1959.  
The October 1959 Board decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In September 2004, the Veteran submitted a new claim for PTB.  
The evidence submitted since the October 1959 Board decision 
includes affidavits from T.F. and A.T., a statement from 
J.G.B., M.D., dated in March 1968, a Medical Record from Dr. 
N.D.J. dated in March 1978, a summary of records from Negros 
Oriental Tuberculosis Pavilion dated in June 1977,  a letter 
from Dr. J.B. dated in January 1970, a medical certificate 
from Negros Oriental Provincial Hospital dated in February 
2004, ultrasound findings from NOHHS Coop Laboratory dated in 
December 2003 and February 2004, a medical certificate from 
the De Jesus Medical Clinic dated in June 2005 and 
verification of service by the State Department.  

The Board finds that the evidence submitted is new because it 
had not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant.  Dr. N.C.J.'s 
medical certificate from June 2005 is material because it 
links the Veteran's PTB and his service.  It also raises a 
reasonable possibility of substantiating the claim.  

In conclusion, the Board finds that the evidence received 
since the June 1959 rating decision is new and material, and 
the claim of entitlement to service connection for PTB is 
reopened.

II.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In addition, service connection may be presumed for malaria 
and tuberculosis manifested to a compensable degree (10 
percent) within a one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis

PTB

The Veteran contends that his PTB was incurred in service.  A 
review of the evidence reveals that service connection is not 
warranted.  The Veteran has a current diagnosis of PTB.

The Veteran's service treatment records do not show any 
indication that the Veteran had PTB in service or presented 
with complaints or symptoms of PTB.

A letter from Dr. J.B. dated in March 1968, stated that the 
Veteran was referred for follow-up treatment for his PTB.  In 
a letter dated in January 1970 from Dr. Bueno, he stated that 
to the best of his recollection the Veteran was treated by 
his office in April 1948 for PTB.  A summary of records dated 
in June 1977 showed that the Veteran was seen for PTB in 
August 1967 and July 1969.  A medical certificate dated in 
March 1978, from Dr. N.C.J. diagnosed the Veteran with PTB 
and service-connected it at 50 percent.  The doctor states 
that regardless of what the "etiology" of the disorder 
"the fact is established that it is service-connected."  
The doctor provided no rationale as to why the Veteran's PTB 
should or would be service-connected and is not permitted to 
assign a rating for the Veteran's disability.  In another 
letter from Dr. N.C.J., dated in June 2005, the doctor stated 
that a review of all of the Veteran's records show that the 
start of the Veteran's condition was in service.  The doctor 
did not provide any rationale as to why the Veteran's current 
PTB is linked to military service. 

The Veteran's post service treatment records do not show 
treatment within three years of the Veteran's separation from 
service, therefore, the presumptive regulations are not for 
application.  See 38 C.F.R. § 3.307.  The first evidence of 
treatment for PTB is in the late 1960s, many years after the 
Veteran separated from service.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service."  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board finds that the medical statements are of 
little or no probative value.  Regarding the January 1970 
statement submitted by J.B., M.D., the Board notes that it is 
based on a recollection of events presumably occurring 
approximately twenty-eight years earlier.  There is no 
objective evidence corroborating the physician's 
recollection.  The objective evidence shows treatment for PTB 
in the late 1960's.  Additionally, the opinion of Dr. N.C.J., 
while competent medical evidence is not probative, as it does 
not provide a rationale for his opinion.  It is not clear to 
the Board what evidence the doctor was relying upon.  It 
appears as though the doctor's opinion was based solely on 
the Veteran's own reported history, thus, it has no probative 
value.  The opinion is also inconsistent with other 
independent evidence of record, as the service treatment 
records are negative.  See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993);  Swann  v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Thus, as the 
Board has found no evidence of in service incurrence and the 
manifestation of the disease many years after service, the 
medical opinions do not suffice to substantiate the Veteran's 
claim.   

Finally, the Board is aware of the Veteran's contentions and 
of the testimony of his fellow servicemen that his PTB is 
related to his service; however, as the record does not 
reflect that the Veteran or the servicemen possess a 
recognized degree of medical knowledge, his assertions as to 
the existence of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence linking the Veteran's current 
diagnosis to service, the Veteran's claim for service 
connection for PTB must be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for PTB is denied.  




Malaria 

The Veteran seeks service connection for malaria.  A review 
of the evidence reveals that service connection is not 
warranted as there is no current diagnosis of malaria.  

The Veteran's service treatment records show no treatment or 
complaints of malaria.  A letter from Dr. J.B., dated in 
January 1970 stated that while the medical records at his 
office burned in a fire, he recalls treating the Veteran for 
malaria in April 1948.  Dr. J.B. reported that he treated the 
Veteran for one month and then the Veteran was pronounced 
recovered.  

A medical certificate dated in March 1978, reports that the 
Veteran had a history of malaria during service.  No current 
diagnosis of malaria was afforded.  Post service medical 
records show no indication of a current diagnosis of malaria.  
See Medical Certificate dated in June 2005.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

The Board is cognizant of the Veteran's statements.  However, 
the Veteran is not competent to render such a diagnosis.  As 
discussed above, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the preponderance of the evidence is against the 
claim of service connection for malaria, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 



III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With regard to claim to reopen a the finally disallowed PTB 
claim, the VCAA requires notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran did not receive notice complying with 
Kent.  However, the Board finds this to be harmless error as 
the Veteran's claim has been reopened.  The Veteran has not 
been prejudiced.  

Regarding the service connection claims, the Board concludes 
that the Veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
Veteran in September 2004.  As to informing the Veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, VA informed him it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The VCAA 
letter of September 2004 stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claim.  In 
July 2006, the Veteran indicated that he had no additional 
evidence to submit.  The Board also notes that via the 
veteran's September 2004 and June 2005 statements, to the 
extent that if any error in a VCAA notice is present, the 
Veteran has not been prejudiced.  He, as would any reasonable 
person, should have understood what was needed to 
substantiate his claims, and he has had many opportunities to 
participate in the adjudicatory process.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in an 
April 2006 letter.  While this letter was sent after the 
rating decision, the Board determines that the Veteran is not 
prejudiced, because the Veteran had a meaningful opportunity 
to participate effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, affidavits, and private medical records 
and statements.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As discussed above, there is no evidence that the Veteran 
currently has malaria or that he was treated for PTB in 
service.  The Veteran's claims are being denied on that 
basis.  The outcome of this case thus hinges on matters other 
than those which are amenable to VA examination and medical 
opinion.  Specifically, resolutions of the claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the Veteran suffered an in-service 
injury or disease.  That question cannot be answered via 
medical examination or opinion, but rather on evidence 
already in the file, in particular the Veteran's service 
treatment records.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTB is re-opened.  

Entitlement to service connection for PTB is denied.

Entitlement to service connection for malaria is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


